 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Krista J. Nielson, Esq.
     Nevada Bar No. 10698
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   knielson@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee, successor-in-interest to
 7   Wachovia Bank National Association, as Trustee for GSAA Home Equity Trust 2005-11, Asset-
     Backed Certificates, Series 2005-11
 8
 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
11   U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 3:17-cv-00106-MMD-WGC
     TRUSTEE, SUCCESSOR-IN-INTEREST TO
12   WACHOVIA BANK NATIONAL                              STIPULATION AND ORDER TO
     ASSOCIATION, AS TRUSTEE FOR GSAA                    EXTEND DEADLINE TO FILE
13                                                       REPLIES TO WOODLAND VILLAGE
     HOME EQUITY TRUST 2005-11, ASSET-
14                                                       HOMEOWNERS ASSOCIATION’S
     BACKED CERTIFICATES, SERIES 2005-11,                LIMITED OPPOSITION TO
15                                                       PLAINTIFF’S RENEWED MOTION
                    Plaintiff,                           FOR SUMMARY JUDGMENT (ECF NO.
16                                                       57) AND THUNDER PROPERTIES,
     vs.                                                 INC.’S OPPOSITION TO RENEWED
17                                                       MOTION FOR SUMMARY JUDGMENT
     THUNDER PROPERTIES, INC.;                           (ECF NO. 61)
18
     WOODLAND VILLAGE HOMEOWNERS                         (SECOND REQUEST)
19   ASSOCIATION; and HAMPTON &
     HAMPTON COLLECTIONS, LLC,
20
21                  Defendants.

22
            Plaintiff, U.S. Bank National Association, as Trustee, successor-in-interest to Wachovia
23
     Bank National Association, as Trustee for GSAA Home Equity Trust 2005-11, Asset-Backed
24
     Certificates, Series 2005-11 (“U.S. Bank”), Defendant, Thunder Properties, Inc. (“Thunder”),
25
     and Defendant, Woodland Village Homeowners Association (“HOA”) (collectively the
26
     “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:
27
            On May 28, 2019, U.S. Bank filed its Renewed Motion for Summary Judgment [ECF No.
28



                                                Page 1 of 3
 1   54] (“Motion”). HOA opposed U.S. Bank’s Motion on June 18, 2019 [ECF No. 57] (“HOA’s
 2   Opposition”). Thunder filed its Opposition to U.S. Bank’s Motion on June 28, 2019 [ECF No.
 3   61] (“Thunder’s Opposition.”)
 4          Previously, U.S. Bank and Thunder stipulated to a deadline of July 12, 2019 for U.S.
 5   Bank’s reply to Thunder’s Opposition [ECF No. 56]. On June 27, 2019, U.S. Bank and HOA
 6   stipulated to extend the deadline for U.S. Bank reply to HOA’s Opposition to July 12, 2019
 7   [ECF No. 59].
 8          Due to Plaintiff’s counsel’s schedule the week of July 8, 2019, the Parties have discussed
 9   extending the deadline for U.S. Bank to file its replies to HOA’s Opposition and Thunder’s
10   Opposition to July 26, 2019. This is the second stipulation for extension of time of the deadline
11   for U.S. Bank to file replies to HOA’s Opposition and Thunder’s Opposition. The extension is
12   requested in good faith and is not for purposes of delay or prejudice to any other party.
13          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
14   that the deadline for U.S. Bank to file replies in support of its Renewed Motion for Summary
15   Judgment [ECF No. 54] to HOA’s Opposition [ECF No. 57] and Thunder’s Opposition [ECF
16   No. 61] shall be extended to July 26, 2019.
17    DATED this 11th day of July, 2019.                     DATED this 11th day of July, 2019.
18    WRIGHT, FINLAY & ZAK, LLP                              TYSON & MENDES LLP

19
      /s/ Krista J. Nielson, Esq.                            /s/ Margaret E. Schmidt, Esq.
20
      R. Samuel Ehlers, Esq.                                 Thomas E. McGrath, Esq.
21    Nevada Bar No. 9313                                    Nevada Bar No. 7086
      Krista J. Nielson, Esq.                                Margaret E. Schmidt, Esq.
22    Nevada Bar No. 10698                                   Nevada Bar No. 12489
      7785 W. Sahara Avenue, Suite 200                       3960 Howard Hughes Parkway, Suite 600
23
      Las Vegas, Nevada 89117                                Las Vegas, Nevada 89169
24    Attorneys for Plaintiff, U.S. Bank National            Attorneys for Defendant, Woodland
      Association, as Trustee, successor-in-interest         Village Homeowners Association
25    to Wachovia Bank National Association, as
26    Trustee for GSAA Home Equity Trust 2005-11,
      Asset-Backed Certificates, Series 2005-11
27
28



                                                   Page 2 of 3
     DATED this 11th day of July, 2019.
 1
     ROGER P. CROTEAU & ASSOCIATES,
 2   LTD.
 3   /s/ Timothy E. Rhoda, Esq.
 4   Roger P. Croteau, Esq.
     Nevada Bar No. 4958
 5   Timothy E. Rhoda, Esq.
     Nevada Bar No. 7878
 6
     9120 West Post Road, Suite 100
 7   Las Vegas, Nevada 89148
     Attorneys for Defendant, Thunder Properties,
 8   Inc.
 9
10   The deadline for U.S. Bank to file replies in support of its Renewed Motion for Summary Judgment
     [ECF No. 54] to HOA’s Opposition [ECF No. 57] and Thunder’s Opposition [ECF No. 61] shall be
11   extended to July 26, 2019.
                                                           IT IS SO ORDERED:
12
13                                                     ___________________________________
14                                                     UNITED STATES MAGISTRATE JUDGE

15                                                             July 11, 2019
                                                       DATED: _________________________
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
